77 F.3d 471
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff-Appellant,v.D. MARSHALL, W.S.P.D.;  C.J. Warren, W.S.P.D., Defendants-Appellees.
No. 95-7675.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Feb. 12, 1996.

Cornelius Tucker, Jr., Appellant Pro Se.  Lawrence Pierce Egerton, Dewey Wallace Wells, Ursula Marie Henninger, WOMBLE, CARLYLE, SANDRIDGE & RICE, Winston-Salem, North Carolina, for Appellees.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Tucker v. Marshall, No. CA-90-606-6 (M.D.N.C. July 19, 1991 & Oct. 6, 1995).   We deny Appellant's motion to disqualify three judges of this court because he has not established bias or prejudice.  28 U.S.C. § 455 (1988).   We deny Appellant's motion for production of documents and a transcript and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.

LUTTIG, Circuit Judge, concurring:

3
Appellant has filed 123 appeals in this court between October 22, 1993, and today.   I would impose sanctions against Appellant for abuse of the judicial process.